ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE AERIAL INCIDENT
OF 10 AUGUST 1999

(PAKISTAN v. INDIA)

JURISDICTION OF THE COURT

JUDGMENT OF 21 JUNE 2000

2000

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 10 AOUT 1999
(PAKISTAN c. INDE)

COMPETENCE DE LA COUR

ARRET DU 21 JUIN 2000
Official citation:

Aerial Incident of 10 August 1999 ( Pakistan v. India),
Jurisdiction of the Court, Judgment, I.C.J. Reports 2000, p. 12

Mode officiel de citation:

Incident aérien du 10 août 1999 (Pakistan c. Inde),
compétence de la Cour, arrêt, C.LJ. Recueil 2000, p. 12

 

ISSN 0074-4441
ISBN 92-1-070852-0

 

Sales number
N° de vente:

778

 

 
21 JUNE 2000

JUDGMENT

AERIAL INCIDENT OF 10 AUGUST 1999
(PAKISTAN v. INDIA)

JURISDICTION OF THE COURT

INCIDENT AÉRIEN DU 10 AOÛT 1999
{PAKISTAN c. INDE)

COMPÉTENCE DE LA COUR

21 JUIN 2000

ARRÊT
12

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2006 2000
21 juin

Rôle général
21 juin 2000 n° 119

AFFAIRE DE L’INCIDENT AERIEN
DU 10 AOUT 1999

(PAKISTAN c. INDE)

COMPETENCE DE LA COUR

Compétence de la Cour.

* Ox

Article 17 de PActe général de 1928 et article 37 du Statut de la Cour —
Article 17 comme base de compétence contestée pour des motifs distincts —
Liberté de la Cour dans le choix du motif sur lequel elle entend fonder sa déci-
sion.

Communication de l'Inde du 18 septembre 1974 selon laquelle celle-ci n'a
jamais été partie à l'Acte général comme Etat indépendant — Communication
devant être regardée, dans les circonstances de l'espèce, comme ayant rempli la
même fonction juridique que la notification de dénonciation prévue à l'article 45
de l'Acte général.

* *

Déclarations d'acceptation de la juridiction obligatoire de la Cour faites par
les Parties en vertu du paragraphe 2 de l’article 36 du Statut.

Réserve Commonwealth (alinéa 2) du premier paragraphe de la déclaration
de l'Inde) :

Allégation du Pakistan selon laquelle la réserve Commonwealth devrait être
considérée comme une réserve extra-statutaire ne correspondant pas aux condi-
tions prévues au paragraphe 3 de l'article 36 du Statut — Juridiction de la Cour
n'existant que dans les termes où elle a été acceptée — Paragraphe 3 de l'article
36 du Statut n'ayant jamais été regardé comme fixant de manière exhaustive les
conditions sous lesquelles des déclarations peuvent être fuites — Reconnaissance

4
INCIDENT AÉRIEN (ARRÊT) 13

dans la pratique des Etats de leur faculté d'assortir les déclarations d'accepta-
tion de la juridiction de la Cour de réserves déterminant l'étendue de cette
acceptation.

Allégation du Pakistan selon laquelle la réserve Commonwealth devrait être
considérée comme un acte discriminatoire constitutif d'abus de droit — Réserve
visant en termes généraux les Etats membres ou anciens membres du Com-
monwealth — Liberté des Etats de limiter la portée qu'ils entendent donner
ratione personae à leur acceptation de la juridiction de la Cour.

Allégation du Pakistan selon laquelle la réserve Commonwealth serait frappée
de caducité — Evolution ou disparition des raisons historiques avant expliqué
l'apparition de la réserve — Considérations ne pouvant prévaloir sur l'intention
d'un Etat déclarant, telle qu'eXprimée dans le texte de sa déclaration — Limita-
tion de la portée ratione personae de l'acceptation de la juridiction de la Cour
s'imposant à cette dernière.

Allégation du Pakistan selon laquelle l'Inde serait empéchée d'invoquer la réserve
Commonwealth à son encontre par le jeu de festoppel — Paragraphe ii) de l'ar-
ticle | de l'accord de Simla de 1972 constituant un engagement, en termes généraux,
des deux Etats de régler leurs différends de manière pacifique par les moyens dont
ils conviendront — Disposition ne modifiant en rien les règles particulières qui
régissent le recours à chacun de ces moyens, y compris le règlement judiciaire.

Réserve relative aux traités multilatéraux (alinéa 7} du premier para-
graphe de la déclaration de l'Inde) — Examen sans objet en l'espèce.

* *

Paragraphe 1 de l'article 36 du Statut.

Absence dans la Charte des Nations Unies de toute clause spécifique confé-
rant, par elle-même, juridiction obligatoire à la Cour — Invocation par le
Pakistan du paragraphe 1 de l'article 1, des paragraphes 3 et 4 de l'article 2, de
l'article 33, du paragraphe 3 de l'article 36 et de l'article 92 de la Charte.

Invocation par le Pakistan du paragraphe i) de l'article 1 de l'accord de
Simla — Engagement des Parties de respecter les buts et principes de la Charte
dans leurs relations mutuelles — Disposition n'emportant comme telle aucune
obligation pour les deux Etats de soumettre leurs différends à la Cour.

* *

Obligation des Parties de régler par des moyens pacifiques leurs différends, et
en particulier le différend né de l'incident aérien du 10 août 1999, conformément
aux dispositions de la Charte et aux autres engagements auxquels elles ont
souscrit.

ARRET

Présents: M. GUILLAUME, président: M. Sut, vice-président; MM. Ona, Beb-
JAOUI, RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M Hiccins, MM. PARRA-ARANGUREN, KOoUMANS, AL-KHASAWNEH,
BUERGENTHAL, juges: MM. Pirzapa, Reppy, juges ad hoc;
M. CouvrEuUR, greffier.
INCIDENT AÉRIEN (ARRÊT) 14

En l'affaire de l'incident aérien du 10 août 1999,
entre

la République islamique du Pakistan,
représentée par
M. Amir A. Shadani, chargé d’affaires par intérim de l'ambassade du Pakis-
tan aux Pays-Bas,
faisant fonction d'agent;
M. Jamshed A. Hamid, conseiller juridique du ministère des affaires étran-
gères,
comme coagent;
M. Moazzam A. Khan, premier secrétaire à l'ambassade du Pakistan aux
Pays-Bas,
comme agent adjoint;
S. Exc. M. Aziz A. Munshi, Attorney General du Pakistan et ministre de la
justice,
comme conseil principal;

Sir Elihu Lauterpacht, C.B.E., Q.C., professeur honoraire de droit interna-
tional à l'Université de Cambridge, membre de l'Institut de droit interna-
tional,

M. Fathi Kemicha, docteur en droit de l'Université de Paris, avocat au bar-
reau de Paris,

M. Zahid Said, avocat, ministére du droit, de la justice et des droits de
l’homme,

M. Ross Masud, conseiller juridique adjoint du ministère des affaires étrangères,

M. Shair Bahadur Khan, conseiller juridique adjoint du ministère des affai-
res étrangères,

comme conseils :

M'° Norah Gallagher, Solicitor,
et
la République de l'Inde,
représentée par
S. Exc. M. M. Prabhakar Menon, ambassadeur de l'Inde aux Pays-Bas,
comme agent;
M. P. Sreenivasa Rao, secrétaire adjoint (affaires juridiques et traités) et
conseiller juridique du ministère des affaires extérieures,
comme coagent et avocat;
M M. Manimekalai, conseiller {affaires politiques) à l'ambassade de l'Inde
aux Pays-Bas,
comme agent adjoint;
S. Exc. M. Soli J. Sorabjee, Attorney General de l'Inde,
comme conseil principal et avocat;

M. lan Brownlie, C.B.E., Q.C., F.B.A., membre de la Commission du droit
international, professeur émérite de droit international public (chaire Chi-
chele) à l'Université d'Oxford, membre de l’Institut de droit international,

6
INCIDENT AÉRIEN (ARRÊT) 15

M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
ancien président de la Commission du droit international,

comme conseils et avocats:

M. B.S. Murty, ancien professeur et doyen de la faculté de droit, Universités
d’Andhra et Osmania, avocat, Hyderabad,

M. B. Sen, avocat principal a la Cour suprême de l'Inde,

M. V. S. Mani, professeur de droit international de l’espace, Université
Jawaharlal Nehru, New Delhi,

M. M. Gandhi, juriste (I* classe) au ministère des affaires extérieures,

comme conseils et experts;

M. Vivek Katju, secrétaire adjoint (IPA) au ministère des affaires extérieures,

M. D. P. Srivastava, secrétaire adjoint (UNP) au ministère des affaires exté-
rieures,

comme conseillers ;

M' Marie Dumée, attachée temporaire d'enseignement et de recherches à
l'Université de Paris X-Nanterre,

comme assistante de recherches,

La Cour,

ainsi composée,

après délibéré en chambre du conseil,
rend l'arrêt suivant:

1. Le 21 septembre 1999, la République islamique du Pakistan (dénommée ci-
après le «Pakistan ») a déposé au Greffe de la Cour une requête introduisant une
instance contre la République de l'Inde (dénommée ci-après l’«Inde») au sujet
d'un différend relatif à la destruction, le 10 août 1999, d’un avion pakistanais.

Dans sa requête, le Pakistan fondait la compétence de la Cour sur les para-
graphes | et 2 de l’article 36 du Statut, ainsi que sur les déclarations par les-
quelles les deux Parties ont reconnu la juridiction obligatoire de la Cour.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement indien par le greffier; et,
conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.

3. Par lettre du 2 novembre 1999, l'agent de l’Inde a fait savoir à la Cour que
son gouvernement «souhait[ait] présenter des exceptions préliminaires à la com-
pétence de la Cour ... pour connaître de la requête du Pakistan». Ces exceptions
étaient formulées de la manière suivante, dans une note jointe à la lettre:

«i) La requête du Pakistan ne renvoie à aucun traité ou convention en
vigueur entre l’Inde et le Pakistan qui donnerait compétence à la
Cour en vertu du paragraphe 1 de l’article 36 du Statut.

ii) Le Pakistan ne tient pas compte dans sa requête des réserves formu-
lées dans la déclaration que l'Inde a faite le 15 septembre 1974 confor-
mément aux dispositions du paragraphe 2 de l’article 36 du Statut. En
particulier, le Pakistan, étant un Etat membre du Commonwealth,
n’est pas en droit d’invoquer la juridiction de la Cour, du fait que
Valin¢a 2) du premier paragraphe de fadite déclaration exclut de la
juridiction de la Cour tous les différends mettant en cause l'Inde et
tout Etat qui «est ou a été membre du Commonwealth de nations».

7
INCIDENT AÉRIEN (ARRÊT) 16

iii) Le Gouvernement de l’Inde déclare aussi que l’alinéa 7) du premier
paragraphe de sa déclaration du 15 septembre 1974 empêche le
Pakistan d’invoquer contre l'Inde la juridiction de la Cour en cas de
différend relatif à l'interprétation ou à l'application d’un traité mul-
tilatéral, à moins qu’en même temps toutes les parties au traité ne
soient également devenues parties à l'affaire dont la Cour est saisie.
En invoquant dans sa requête la Charte des Nations Unies, qui est
un traité multilatéral, pour fonder sa demande, le Pakistan tombe
clairement sous le coup de cette réserve. L'Inde affirme en outre
qu'elle n’a donné aucun consentement ou conclu avec le Pakistan
aucun compromis qui déroge à cette prescription.»

4. Au cours d’une réunion que le président de la Cour à tenue avec les repré-
sentants des Parties le 10 novembre 1999, en application de l’article 31 du
Règlement, les Parties sont provisoirement convenues de demander qu'il soit
statué séparément, avant toute procédure sur le fond, sur la question de la com-
pétence de la Cour en l'espèce, étant entendu que le Pakistan présenterait
d’abord un mémoire consacré à cette seule question et que l'Inde pourrait lui
répondre dans un contre-mémoire limité à la même question. Par lettres du
12 novembre 1999 et du 25 novembre 1999, respectivement, l'agent du Pakistan
et l'agent adjoint de l’Inde ont confirmé l'accord sur la procédure donné ad
referendum le 10 novembre 1999.

Par ordonnance du 19 novembre 1999, la Cour, compte tenu de l'accord
intervenu entre les Parties, a décidé que les pièces de la procédure écrite porte-
raient d’abord sur la question de la compétence de la Cour pour connaître de la
requête et a fixé au 10 janvier 2000 et au 28 février 2000, respectivement, les
dates d'expiration des délais pour le dépôt d'un mémoire du Pakistan et d'un
contre-mémoire de l'Inde sur cette question.

Le mémoire et le contre-mémoire ont été dûment déposés dans les délais ainsi
prescrits.

5. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d'elles a procédé, dans l'exercice du droit que lui confère le para-
graphe 3 de l’article 31 du Statut, à la désignation d’un juge ad hoc pour siéger
en l'affaire: le Pakistan a désigné à cet effet M. Syed Sharif Uddin Pirzada, et
l'Inde M. B. P. Jeevan Reddy.

6. Conformément au paragraphe 2 de l'article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l'ouverture de la procédure orale.

7. Des audiences publiques ont été tenues du 3 au 6 avril 2000, au cours des-
quelles ont été entendus en leurs plaidoiries et réponses:

Pour le Pakistan: M. Hamid,
S. Exc. M. Munshi,
Sir Elihu Lauterpacht,
M. Kemicha.

Pour l'Inde: S. Exc. M. Menon,
S. Exc. M. Sorabjee,
M. Brownlie,
M. Pellet,
M. Sreenivasa Rao.
INCIDENT AÉRIEN (ARRÊT) 17

8. Dans la requête, les demandes ci-après ont été formulées par le Pakistan:

«Sur la base de l'exposé des faits et des considérations juridiques qui
précèdent et tout en se réservant le droit de compléter ou de modifier la
présente requête, sous réserve aussi de la présentation des preuves et des
arguments Juridiques pertinents, le Pakistan prie la Cour de dire et juger:

a) que les actes de l’Inde décrits plus haut constituent une violation des
diverses obligations découlant de la Charte des Nations Unies, du
droit international coutumier et des traités mentionnés dans le corps de
la présente requête, violation dont la République de l'Inde porte seule
la responsabilité ;

b) que l'Inde doit réparation à la République islamique du Pakistan
pour la perte de l'avion et au titre de l'indemnisation des héritiers
des personnes tuées du fait de la violation des obligations que lui
imposent la Charte des Nations Unies ainsi que les règles du droit
international coutumier et les dispositions des traités applicables
en l'espèce.»

9. Dans la note jointe à sa lettre du 2 novembre 1999, les conclusions ci-
après ont été présentées par l'Inde:

«Eu égard à ce qui précède, le Gouvernement de l’Inde prie la Cour:

i) de dire et juger que la requête du Pakistan est dépourvue de fondement
pour invoquer la juridiction de la Cour contre l'Inde, étant donné que
le requérant est membre du Commonwealth de nations; et

ii) de dire et juger que le Pakistan ne peut invoquer la juridiction de la
Cour pour qu'elle statue sur des demandes fondées sur certaines dispo-
sitions de la Charte des Nations Unies, en particulier le paragraphe 4
de l’article 2, car il est patent que tous les Etats parties à la Charte ne
se sont pas joints à la requête, et que, dans ces conditions, la réserve
formulée par l'Inde à l'alinéa 7 du paragraphe | de sa déclaration ôte
sa compétence à la Cour.»

10. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement pakistanais,
dans le mémoire:

« Compte tenu de ce qui précède, le Gouvernement du Pakistan prie res-
pectueusement ia Cour d'exercer sa compétence et de trancher l'affaire sur
le fond.»

Au nom du Gouvernement indien,
dans le contre-mémoire:

«Pour les motifs avancés dans le présent contre-mémoire, l’Inde prie la
Cour
— de dire et juger qu’elle n’a pas compétence pour connaître des deman-

des présentées contre l’Inde par la République islamique du Pakistan.»

11. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:
INCIDENT AERIEN (ARRET) 18

Au nom du Gouvernement pakistanais,
à l’issue de l’audience du 5 avril 2000:

«Pour les motifs développés dans les pièces de procédure écrite et dans
les plaidoiries, le Pakistan prie la Cour:
i) de rejeter les exceptions préliminaires soulevées par l'Inde;
ii) de dire et juger qu’elle est compétente pour statuer sur la requête
déposée par le Pakistan le 21 septembre 1999; et
iii) de fixer les délais pour la suite de la procédure en l’affaire.»

Au nom du Gouvernement indien,
à l'issue de l’audience du 6 avril 2000:

«Le Gouvernement de l'Inde prie donc respectueusement la Cour de
dire et juger qu'elle n’est pas compétente pour connaître de la requête du
Gouvernement du Pakistan.»

* * *
12. Pour établir la compétence de la Cour en l'espèce, le Pakistan s’est,
dans son mémoire, fondé sur:

1) l’article 17 de PActe général pour le règlement pacifique des différends
internationaux signé à Genève le 26 septembre 1928 (ci-après dénommé
l’'«Acte général de 1928»);

2) les déclarations faites par les Parties en vertu du paragraphe 2 de
l'article 36 du Statut de la Cour;

3) le paragraphe 1 de l’article 36 dudit Statut.

L'Inde conteste chacune de ces bases de compétence; la Cour les exami-
nera successivement.

#k Ok

13. Le Pakistan se réfère tout d’abord à l’article 17 de l’Acte général de
1928, selon lequel:

«Tous différends au sujet desquels les parties se contesteraient
réciproquement un droit seront, sauf les réserves éventuelles prévues
à l’article 39, soumis pour jugement à la Cour permanente de Justice
internationale, à moins que les parties ne tombent d’accord, dans les
termes prévus ci-après, pour recourir à un tribunal arbitral.

Il est entendu que les différends ci-dessus visés comprennent
notamment ceux que mentionne l’article 36 du Statut de la Cour per-
manente de Justice internationale.»

Le Pakistan souligne en outre que, selon l’article 37 du Statut de la Cour
internationale de Justice:

«Lorsqu'un traité ou une convention en vigueur prévoit le renvoi
… à la Cour permanente de Justice internationale, la Cour interna-
tionale de Justice constituera cette juridiction entre les parties au
présent Statut.»

10
INCIDENT AÉRIEN (ARRÊT) 19

Il rappelle enfin que (Inde britannique avait, le 21 mai 1931, adhéré a
l’Acte général de 1928. Il estime que l’Inde et le Pakistan sont par la suite
devenus parties à l’Acte général. Dès lors, la Cour aurait compétence
pour connaître de la requête pakistanaise sur la base de l'application
combinée de l’article 17 de l’Acte général et de l’article 37 du Statut.

14. En réponse, l’Inde soutient en premier lieu que «!’Acte général
d'arbitrage de 1928 n'est plus en vigueur et que, le serait-il, il ne saurait
être efficacement invoqué pour fonder la compétence de la Cour». Elle
expose que de nombreuses dispositions de l’Acte général, et notamment
ses articles 6, 7, 9 et 43 à 47, renvoient à des organes de la Société des
Nations ou à la Cour permanente de Justice internationale; que du fait
de la disparition de ces institutions, l’Acte général a «perdu son efficacité
première»; que l’Assemblée générale des Nations Unies la constaté
lorsqu’en 1949 elle a adopté un nouvel Acte général; que «les parties a
l’ancien Acte général qui n’ont pas ratifié le nouveau ne peuvent» se pré-
valoir de l’ancien «que «dans la mesure où il pourrait encore Jouer»,
c'est-à-dire dans la mesure ... où les dispositions modifiées ne sont pas en
cause»; que l'article 17 est de ceux qui a été modifié en 1949 et que, par
suite, le Pakistan ne saurait aujourd’hui l’invoquer.

L'Inde ajoute que l’Inde britannique avait en 1931

«expressément subordonné [son] acceptation du chapitre II de l’Acte
[général] ... et, en particulier, de l’article 17 ... à la possibilité de
«demander que la procédure prescrite au chapitre II dudit Acte soit
suspendue pour tout différend soumis au Conseil de la Société des
Nations» et dans l’attente d’une décision de ce Conseil».

Cette condition exclurait que l’Acte général de 1928 ait pu rester en
vigueur à tout le moins en ce qui concerne l’Inde après la disparition de
la Société des Nations.

15. Le Pakistan soutient à l'inverse que «l’Acte général a survécu à la
dissolution de la Société des Nations». Se référant à l'opinion dissidente
commune des juges Onyeama, Dillard, Jiménez de Aréchaga et sir Hum-
phrey Waldock dans l’affaire des Essais nucléaires ( Australie c. France)
(C.LJ. Recueil 1974, p. 327 et suiv.), le Pakistan souligne que l’Acte géné-
ral de 1928 était indépendant de la Société des Nations tant au plan orga-
nique qu'au plan idéologique; que la disparition de certaines dispositions
de l'Acte général, ou dans certains cas, l’amoindrissement de leur effica-
cité, n’en a pas affecté application; qu’enfin la revision de 1949 n’a pas
mis fin au traité initial.

16. En deuxième lieu, les Parties s'opposent en ce qui concerne les
conditions dans lesquelles elles auraient succédé en 1947 aux droits et
obligations de l'Inde britannique, à supposer, ainsi que le soutient le
Pakistan, qu’alors l’Acte général ait été encore en vigueur et ait lié l'Inde
britannique.

17. A cet égard, l'Inde expose que l’Acte général constituait un traité
de caractère politique qui, par nature, n'était pas transmissible. Elle

11
INCIDENT AÉRIEN (ARRET) 20

ajoute qu'en tout état de cause, elle n’a pas fait de déclaration de succes-
sion comme prévu pour les Etats nouvellement indépendants par les ar-
ticles 17 et 22 de la convention de Vienne de 1978 sur la succession
d'Etats en matière de traités qui, sur ce point, codifierait le droit coutu-
mier. Bien plus, elle rappelle qu'elle a clairement indiqué dans sa com-
munication du 18 septembre 1974 au Secrétaire général des Nations
Unies que

«{dJepuis son accession à l’indépendance en 1947, le Gouvernement
indien ne s’est jamais considéré comme lié par PActe général de
1928, que ce soit par succession ou autrement. En conséquence,
l'Inde n’a jamais été partie à l’Acte général de 1928 depuis ... et elle
n'y est pas actuellement partie. »

L'Inde ajoute que le Pakistan n’a pu davantage succéder en 1947 à l'Inde
britannique comme partie à un traité politique tel que l’Acte général. En
outre, le Pakistan ne serait «pas le continuateur de l'Inde britannique»;
dès lors il ne pouvait, selon Inde, devenir partie à l’Acte général car,
d’après l’article 43 de cet Acte, ne pouvaient adhérer que les Etats
Membres de la Société des Nations ou «les Etats non membres à qui le
Conseil de la Société des Nations aura, à cet effet, communiqué une
copie» de l’Acte.

18. Le Pakistan, rappelant que l'Inde britannique était avant 1947 par-
tie a l’Acte général de 1928, soutient à l'inverse que l'Inde devenue indé-
pendante y est demeurée partie, car en ce qui la concerne «il n'y [aurait]
pas [eu] succession … [mais] ... continuité», et que dès lors le «débat sur
la non-transmission des traités dits de caractère politique n'est pas perti-
nent en l'occurrence». Aussi la communication du 18 septembre 1974
constituerait-elle une prise de position subjective dépourvue de toute vali-
dité objective. Quant au Pakistan, il aurait accédé à l’Acte général par
voie de succession automatique en 1947 en vertu du droit international
coutumier.

En outre, selon le Pakistan, la question a été, en ce qui concerne les
deux Etats, expressément réglée par l’article 4 de l'annexe à l'Ordonnance
relative à l'indépendance (accords internationaux) prise par le gouver-
neur général des Indes le 14 août 1947. Ce texte vaudrait, à compter du
15 août 1947, accord entre l’Inde et le Pakistan; il dispose:

«Sous réserve des articles 2 et 3 du présent accord, les droits et
obligations découlant d'accords internationaux auxquels l’Inde est
partie à la veille du jour fixé seront dévolus à la fois au Dominion de
l'Inde et au Dominion du Pakistan et, le cas échéant, répartis entre
ces deux Dominions.»

Le Pakistan expose que l'article 2 de l'accord concerne l'appartenance
aux organisations internationales et que l’article 3 est relatif aux traités
d'application territoriale: que ces articles ne sont pas applicables en
l'espéce et que la réserve figurant à l’article 4 ne joue pas: et que par voie

12
INCIDENT AÉRIEN (ARRÊT) 21

de conséquence le Pakistan serait devenu, du fait de l’accord de 1947,
Etat successeur à l’Acte général de 1928. Bien plus, et en vue de dissiper
tout doute à cet égard, il a, rappelle-t-il, adressé le 30 mai 1974 au Secré-
taire général des Nations Unies une notification de succession précisant
que «le Gouvernement pakistanais continue d’être lié par l'adhésion de
l'Inde britannique à l’Acte général de 1928», tout en ajoutant qu’il «ne
maintient pas les réserves formulées lors de [cette] adhésion».

19. L'Inde conteste l'interprétation ainsi donnée de l’'Ordonnance du
14 août 1947 (accords internationaux) et de l’accord annexé. Elle souligne
que l’article 4 de l’accord réserve les dispositions de l’article 2. Or ce der-
nier dispose que «[lia qualité de tout membre de toutes les organisations
internationales ainsi que les droits attachés à cette qualité seront dévolus
exclusivement à l'Inde». Aux termes du même article, «[lJe Dominion du
Pakistan fera les démarches nécessaires pour solliciter son admission au
sein des organisations internationales auxquelles il désirera adhérer». De
ce fait le Pakistan n’aurait pu en vertu de l’Ordonnance et de l’accord du
14 août 1947 succéder aux droits et obligations acquis par l’Inde britan-
nique en tant que membre de la Société des Nations.

20. L'Inde invoque à l'appui de cette thèse un arrêt rendu le 6 juin
1961 par la Cour suprême du Pakistan, dans lequel celle-ci, se référant
aux dispositions de l’annexe à l’'Ordonnance de 1947, indique notamment

«qu’en vertu de ces dispositions le Pakistan ... n’est pas devenu auto-
matiquement Membre des Nations Unies et ... n’a pas succédé aux
droits et obligations que l’Inde tenait de sa qualité de Membre soit
de la Société des Nations à Genève. soit des Nations Unies».

La Cour suprême a en conséquence décidé que le Pakistan n'avait pu
devenir partie à l'instrument qui était en cause devant elle, à savoir la
convention de 1927 pour l’exécution des sentences arbitrales étrangères,
ratifiée par l'Inde britannique en 1937. Selon l'Inde, «[cle raisonnement
[serait] en tous points transposable à l’Acte général de 1928».

Le Pakistan fait valoir pour sa part que l’arrêt en question a été rendu
dans «une affaire où le Gouvernement pakistanais n’était pas en cause»
et «n’a[vait] pas eu la possibilité de s'exprimer devant la Cour suprême».
Il ajoute ce qui suit:

«nous ne savons pas si la Cour a bénéficié d’un concours suffisant
pour la mise au point de sa motivation relative au droit international
… il serait compréhensible que, faute de connaître ... la vraie nature
de la relation entre le Pakistan et l’Inde après Pindépendance et avec
l'Inde avant l’indépendance, [la Cour suprêmel n'ait pu se faire une
idée exacte de la question».

21. L'Inde fait également état d’un rapport du comité d'experts n° IX

13
INCIDENT AERIEN (ARRÊT) 22

sur les relations extérieures qui, en 1947, avait été chargé, dans le cadre de
la préparation de l’Ordonnance susmentionnée, d’«[e]xaminer les effets
de la partition et faire à ce sujet des recommandations», notamment en
matière de «traités et engagements existants entre l’Inde [britannique] et
d’autres pays ou tribus». L’Inde se réfère en particulier à l'annexe V
audit rapport, qui contenait une liste de ces traités et engagements. Elle
relève que l’Acte général de 1928 ne figure pas sur cette liste. Le Pakistan
cependant fait valoir que d’autres traités importants ne se trouvent pas
sur la liste, qui «comporte de très importantes omissions».

L'Inde observe de surcroît qu’en tout état de cause, et à supposer que
l’accord de 1947 ait la portée que lui donne le Pakistan, il ne saurait pré-
valoir sur les dispositions du droit coutumier tel que codifié dans la
convention de Vienne de 1978 sur la succession d'Etats en matière de trai-
tés, comme le précise l'article 8 de ladite convention.

En définitive, et comme l'Inde l’a exposé le 18 septembre 1974 dans sa
communication au Secrétaire général des Nations Unies concernant la
notification de succession du Pakistan du 30 mai 1974, le Pakistan
n'aurait pu devenir et ne serait pas devenu partie à l’Acte général de
1928.

22. Chacune des Parties invoque par ailleurs à l'appui de sa thèse la
pratique suivie depuis 1947. A cet égard, le Pakistan rappelle notamment
que, par l'accord signé à Simla le 2 juillet 1972 et entré en vigueur le
4 août de la même année (ci-après dénommé l’«accord de Simla»), les
deux Etats se sont déclarés «résolus à régler leurs différends de façon
pacifique par voie de négociations bilatérales, ou par tous autres moyens
pacifiques dont ils pourront convenir» (les italiques sont dans le mémoire
du Pakistan). Selon le Pakistan,

«[le chapitre IT de l’Acte général ... [de 1928] constituant un «moyen
pacifique» déjà «convenu» par les deux Parties avant la date perti-
nente (2 juillet 1972) et ayant créé des obligations mutuellement
contraignantes entre elles, les dispositions [en question] de l’accord
de Simla réaffirment la procédure prévue à l’article 17 de l’Acte
général de 1928 et lui donnent plein effet».

Cette procédure serait dès lors «demeurée accessible aux deux parties à
tout le moins jusqu’au 18 septembre 1974».
23. L'Inde souligne, quant à elle, que l’accord de Simla

«n'est rien de plus qu’un arrangement entre l’Inde et le Pakistan, en
vue … d'ouvrir des négociations en cas de différend et, à la suite de
telles négociations, de recourir à tout autre mode de règlement dans
la mesure où les parties en conviendraient ensuite spécifiquement ».

Elle ajoute qu'en tout état de cause, la communication de l'Inde au Secré-
taire général des Nations Unies du 18 septembre 1974 manifeste claire-
ment la volonté de cette dernière de ne pas être liée par l’Acte général de
1928 et précise à cet égard ce qui suit:

14
INCIDENT AÉRIEN (ARRÊT) 23

«si Particle 45 de l’Acte général prévoit que sa dénonciation «se fera
par notification écrite adressée» au dépositaire, il n’impose à cette
notification aucune forme particulière. L'Inde a adressé une telle
notification au Secrétaire général des Nations Unies; elle va plus loin
qu'une simple dénonciation mais il n’est pas raisonnable de ne pas
reconnaître qu'elle est au moins cela.»

Le Pakistan est pour sa part d’avis que ladite communication, n’ayant
pas été effectuée conformément à la procédure prévue à l’article 45,
n’équivaut pas à une dénonciation formelle de l’Acte.

24. Enfin, l'Inde rappelle que lors de l’adhésion de l’Inde britannique à
PActe général le 21 mai 1931, cette adhésion avait été accompagnée de
diverses réserves. Il avait alors été précisé que:

«Sont exclus de la procédure décrite dans l’Acte général...

it) les différends entre le Gouvernement de l'Inde et les gouverne-
ments de tous autres Membres de la Société des Nations,
membres du Commonwealth britannique des nations, différends
qui seront réglés selon une méthode convenue entre les parties
ou dont elles conviendront;

v) les différends avec tout Etat partie à l’Acte général qui n’est pas
membre de la Société des Nations.»

L’Inde expose que le Pakistan «n'[a] pas [été] et ... n'est pas devenu
membre de la SdN » et que, par suite, la dernière réserve ainsi rappelée
exclut en l'espèce toute compétence de la Cour. Elle ajoute que, dans
l'hypothèse où le Pakistan serait regardé comme ayant appartenu ou
appartenant à la Société des Nations, la première réserve deviendrait
applicable, le différend soumis à la Cour étant né entre deux pays
membres du Commonwealth.

25. Le Pakistan, quant à lui, soutient dans son mémoire que

«les réserves formulées par l’Inde au moment de devenir partie à
l’Acte général, le 21 mai 1931, ne figurent pas parmi les réserves rece-
vables limitativement énumérées à l'article 39 de l’Acte général. Elles
sont irrecevables et dénuées d’effet juridique.» (Les italiques sont
dans l'original.)

*

26. La Cour observera que la question de savoir si l’Acte général de
1928 doit être regardé comme une convention en vigueur pour l’applica-
tion de l’article 37 du Statut de la Cour a déjà été soulevée, mais non
tranchée, dans des instances précédentes devant la Cour (voir C1J.
Mémoires, Essais nucléaires, vol. IL, p. 348; CLS. Mémoires, Procès des
prisonniers de guerre pakistanais (Pakistan c. Inde), p. 143: affaire du
Plateau continental de lu mer Egée {Grèce c. Turquie), C.LJ. Recueil

15
INCIDENT AERIEN (ARRÊT) 24

1978, arrêt du 19 décembre 1978, p. 17). Au cas particulier et comme il a
été rappelé ci-dessus, les Parties ont discuté longuement de cette question,
comme de celle de savoir si l'Inde britannique était liée en 1947 par l’Acte
général et, dans cette hypothèse, si l'Inde et le Pakistan étaient devenus
parties à l’Acte lors de leur accession à l’indépendance. En outre, l’Inde
conteste, sur la base de la communication adressée par elle au Secrétaire
général des Nations Unies le 18 septembre 1974 et des réserves formulées
en 1931 par linde britannique, que l’Acte général puisse constituer une
source de compétence de la Cour pour connaître d’un différend entre les
deux Parties. Il est clair que si la Cour devait tenir pour fondée la thèse de
l'Inde sur l’un quelconque de ces terrains, il ne serait plus nécessaire pour
elle de se prononcer sur les autres.

Comme la Cour l’a souligné dans l'affaire relative à Certains emprunts
norvégiens, quand sa compétence est contestée pour des motifs distincts,
«La Cour est libre de baser sa décision sur le motif qui, selon elle, est plus
direct et décisif.» (C. LJ. Recueil 1957, p. 25.) C’est ainsi qu’en l'affaire
du Plateau continental de lu mer Egée la Cour a relevé que

«[blien qu’en vertu de l’article 59 du Statut «la décision de la Cour
[ne soit] obligatoire que pour les parties en litige et dans le cas qui a
été décidé», il est évident que tout prononcé sur la situation de
l’Acte de 1928 par lequel la Cour déclarerait que celui-ci est ou n’est
plus une convention en vigueur pourrait influencer les relations
d'Etats autres que [les Parties en l’affaire]» (C.LJ. Recueil 1978,
p. 16-17, par. 39).

Puis elle s’est prononcée sur l’effet d’une réserve apportée par la Grèce à
l’Acte général de 1928 sans statuer sur la question de savoir si cette
convention était demeurée en vigueur. Au cas présent, la Cour procédera
de manière analogue en examinant en premier lieu la communication
adressée par l’Inde au Secrétaire général des Nations Unies le 18 sep-
tembre 1974.

27. Dans cette communication, le ministre des affaires étrangères de
l'Inde a déclaré ce qui suit:

«J'ai Phonneur de me référer à l’Acte général du 26 septembre
1928 pour le règlement pacifique des différends internationaux qui a
été accepté pour l'Inde britannique par celui qui était alors Secré-
taire d'Etat de Sa Majesté pour l'Inde, dans une communication
adressée au Secrétariat de la Société des Nations le 21 mai 1931, qui
a été revisée par la suite le 15 février 1939.

Depuis son accession à l'indépendance en 1947, le Gouvernement
indien ne s’est jamais considéré comme lié par l’Acte général de
1928, que ce soit par succession ou autrement. En conséquence,
l'Inde n’a jamais été partie à l’Acte général de 1928 depuis qu’elle est
indépendante et elle n’y est pas actuellement partie. Je précise ceci
pour que notre position sur ce point soit absolument claire et qu’elle
ne fasse aucun doute pour quiconque.»

16
INCIDENT AERIEN (ARRÊT) 25

28. Ainsi l'Inde considérait qu’elle n’avait jamais été partie à l’Acte
général de 1928 comme Etat indépendant; on ne pouvait donc s’attendre
à ce qu'elle le dénonçât formellement. A supposer même que l’Acte géné-
ral ait lié l'Inde, la communication indienne du 18 septembre 1974 doit
être regardée, dans les circonstances de l’espèce, comme ayant rempli la
même fonction juridique que la notification de dénonciation prévue à
Particle 45 de l’Acte. Le 18 octobre 1974, le conseiller juridique de l’Orga-
nisation des Nations Unies, agissant sur les instructions du Secrétaire
général, a informé les Etats Membres des Nations Unies, ainsi que le
Liechtenstein, Saint-Marin, et la Suisse de la «notification» de l’Inde. Il
résulte de ce qui précède que l’Inde, en tout état de cause, aurait cessé
d’être liée par l’Acte général de 1928 au plus tard le 16 août 1979, date à
laquelle aurait pris effet une dénonciation de l’Acte général opérée confor-
mément à l’article 45 dudit Acte. L’Inde ne saurait être regardée comme
partie audit Acte à la date à laquelle la requête a été déposée par le Pakis-
tan dans la présente affaire. Par voie de conséquence, la Cour n’a pas
compétence pour connaître de la requête sur la base des dispositions de
Particle 17 de l’Acte général de 1928 et de l’article 37 du Statut.

CRE

29. Le Pakistan entend en deuxième lieu fonder la compétence de la
Cour sur les déclarations que les Parties ont formulées conformément au
paragraphe 2 de l’article 36 du Statut. La déclaration actuelle du Pakis-
tan a été déposée auprès du Secrétaire général de l'Organisation des
Nations Unies le 13 septembre 1960; la déclaration actuelle de l'Inde a,
quant a elle, été déposée le 18 septembre 1974. L’Inde conteste que la
Cour ait compétence en l’espéce sur la base de ces déclarations. Elle in-
voque, a lappui de sa thèse, les réserves contenues aux alinéas 2) et 7)
du premier paragraphe de sa déclaration; ces réserves sont ainsi conçues:

«Au nom du Gouvernement de la République de l’Inde, j'ai l’hon-
neur de déclarer que, conformément au paragraphe 2 de l’article 36
du Statut de la Cour, le Gouvernement de la République de l'Inde
reconnaît comme obligatoire de plein droit et sans convention spé-
ciale, sous condition de réciprocité et jusqu’à ce qu'il soit donné
notification de l’abrogation de cette acceptation, la juridiction de la
Cour internationale de Justice sur tous les différends autres que:

2) les différends avec le gouvernement d’un Etat qui est ou à été
membre du Commonwealth de nations;

7) les différends relatifs à Vinterprétation ou a l’application d’un
traité multilatéral, à moins que toutes les parties au traité ne soient
également parties à l'affaire dont la Cour est saisie ou que le Gou-

vernement indien n'accepte spécialement la juridiction de la Cour;
. »

17
INCIDENT AÉRIEN (ARRÊT) 26

30. En ce qui concerne la première de ces réserves, relative aux Etats
membres ou anciens membres du Commonwealth (dénommée ci-après la
«réserve Commonwealth»), le Pakistan a soutenu dans ses écritures
qu'elle était «dépourvue d’effet juridique», au motif qu’elle entrerait en
conflit avec le «principe de l'égalité souveraine» et avec «le caractère
universel des droits et obligations des Membres de l'Organisation des
Nations Unies», qu'elle serait contraire à la «bonne foi» et qu'elle
contreviendrait à diverses dispositions de la Charte des Nations Unies et
du Statut de la Cour.

Dans son mémoire, le Pakistan a allégué en particulier que la réserve
en question «ne correspond[ait] à aucune des conditions prévues au para-
graphe 3 de l’article 36 du Statut», qui énumère selon lui «de façon
exhaustive les conditions [auxquelles peut être subordonnée une déclara-
tion], comme suit: i) sous condition de réciprocité de la part de plusieurs
ou de certains Etats; ou ii) pour un délai déterminé». Cette réserve serait
par suite «illicite». Elle n’aurait cependant pas «un caractère si fonda-
mental qu'elle constituefrait] une «base essentielle du consentement de
l'Inde» à être liée par sa déclaration en vertu de la clause facultative».
Dès lors, l'acceptation de la juridiction de la Cour au titre du para-
graphe 2 de l’article 36 du Statut demeurerait valable, la réserve précitée
n'étant quant à elle pas applicable. A titre subsidiaire, le Pakistan, se réfé-
rant à l’article 1 de l’accord de Simla, a également soutenu que, même si
la réserve à l'examen devait être tenue pour valide, l'Inde serait en tout
état de cause empêchée de l’invoquer à son encontre par le jeu de l’estop-
pel.

Dans ses plaidoiries, le Pakistan a développé son argumentation rela-
tive au paragraphe 3 de l’article 36 du Statut en faisant valoir que les
réserves qui, telle la réserve Commonwealth, n’entreraient pas dans les
catégoriés autorisées par cette disposition devraient être considérées
comme «extra-statutaires». Et de préciser à cet égard ce qui suit:

«la Cour ne peut appliquer une réserve extra-statutaire formulée par
l'Etat défendeur à l'encontre de l'Etat requérant que si un élément de
l'affaire l’autorise à conclure ... que le requérant a accepté la réserve.
Une telle acceptation peut être tenue pour acquise dans deux cas. Le
premier est lorsque l'Etat requérant a lui-même formulé une réserve
identique ou comparable. Le second est lorsque le requérant à qui
l'Etat défendeur a opposé la réserve s’est montré disposé à engager
la discussion sur l'interprétation de la teneur de cette réserve, sans en
contester lopposabilité. En revanche, si le requérant conteste l’appli-
cabilité de la réserve ..., alors la Cour doit déterminer, à la lumière
de la teneur de ladite réserve et des circonstances, si celle-ci est appli-
cable ou opposable au requérant.»

Le Pakistan a en outre allégué à l’audience que la réserve en question
était «de toute façon inapplicable, non en raison de son caractère extra-
statutaire et de son inopposabilité au Pakistan, mais parce qu’elle [était]

18
INCIDENT AÉRIEN (ARRÊT) 27

caduque». A l'appui de cette thèse, il a notamment fait état des origines
historiques de cette réserve dans les termes suivants:

«cette réserve est née d’une certaine conception de ce que l’on dési-
gnait alors sous le nom de «communauté de nations britannique».
L'idée était que le droit international ne s’appliquait pas entre mem-
bres du Commonwealth. Cette idée fut baptisée «doctrine des rap-
ports inter se». Le Commonwealth était une famille étroitement
unie. Les différends apparus entre ses membres n'étaient pas régis
par le droit international et ne se prêtaient pas à un règlement devant
un tribunal international. Ils étaient censés être réglés devant d’autres
«tribunaux de famille» qui, en fait, ne virent jamais le jour ... le prin-
cipe initial sous-tendant la doctrine des rapports inter se est progres-
sivement tombé en désuétude et ... les membres du Commonwealth,
l'Inde y comprise, en sont venus à se considérer les uns les autres
comme des Etats ordinaires, entre lesquels s'appliquent les règles
d'usage en droit international et peuvent être intentés des procès au
niveau international, selon la voie ordinaire.»

Le Pakistan a enfin ajouté que la réserve Commonwealth de l'Inde, qui
aurait ainsi perdu toute raison d’être, ne pouvait viser aujourd'hui que le
Pakistan. Selon lui,

«l'Inde ne maintien[drait] la réserve [en question] qu’à seule fin
d'empêcher le Pakistan d'engager une action contre elle... Cette dis-
crimination à l'égard du Pakistan dans l’acceptation de la clause
facultative par l'Inde équivau[drait] en réalité à un abus de droit»

31. L'Inde rejette l'argumentation ainsi présentée par le Pakistan.
Dans son contre-mémoire, elle a contesté comme suit la thèse développée
dans le mémoire du Pakistan selon laquelle la réserve Commonwealth
contreviendrait aux dispositions du paragraphe 3 de l’article 36 du Sta-
tut:

«Aucun des auteurs qui ... se sont penchés sur la question de la
compétence de la Cour n'a suggéré que la réserve est invalide pour
cette raison ou pour tout autre motif. Dès l’origine, on a considéré
que le paragraphe 3 de l’article 36 autorisait le choix des Etats vis-
à-vis desquels un gouvernement est disposé à accepter la juridiction
de la Cour...»

Dans ses plaidoiries, Inde a souligné à cet égard toute l'importance qui
s'attache selon elle à la recherche de l'intention de l'Etat déclarant. Elle a
soutenu qu'il n’y avait «absolument aucune preuve que la réserve [sous
examen] sorte des limites des dispositions du paragraphe 3 de l’article 36»
du Statut et qu'il était «effectivement admis depuis longtemps que dans le
régime de la clause facultative un Etat peut choisir ses partenaires». Elle
en a conclu que la contestation de la validité de la réserve n’avait pas de
fondement juridique, que ladite réserve constituait une réserve classique
ratione personae, quelle était «énoncée en des termes qui ne prêtent pas

19
INCIDENT AÉRIEN (ARRÊT) 28

à équivoque» et qu'elle ne portait «nullement atteinte au paragraphe 6 de
Particle 36, ni à aucune autre disposition du Statut».

L'Inde a également mis en cause le bien-fondé de la théorie des réserves
«extra-statutaires» avancée par le Pakistan, en faisant valoir qu'il suffi-
rait à «[tout] Etat à l'encontre duquel [serait] invoquée une [telle] réserve,
quelle qu’elle soit, de déclarer pour s’y soustraire qu'elle a un caractère
extra-statutaire».

Quant à l'argument pakistanais concernant la possibilité pour la Cour
de se reconnaître compétente sur la base de la déclaration indienne,
même si la réserve était inapplicable, l'Inde soutient qu'il est inaccep-
table, au motif qu’une réserve ne saurait être détachée de la déclaration
dont elle fait partie intégrante: «L'acte unilatéral pertinent est de toute
évidence la déclaration de l'Inde, en tant qu’instrument indivisible, et non
la réserve considérée isolément.»

L'Inde rejette aussi l'argument subsidiaire du Pakistan fondé sur l’estop-
pel, en indiquant qu’en tout état de cause aucun estoppel relatif à la com-
pétence de la Cour ne pourrait découler des dispositions de l'accord de
Simla, puisque celui-ci «ne contient pas de clause compromissoire ».

S'agissant enfin de l'argument du Pakistan selon lequel la réserve Com-
monwealth serait caduque, l'Inde fait valoir qu'il ne trouve aucun fonde-
ment dans la doctrine et que

«[mJéme si, pour les besoins de la discussion, on devait concéder que
la doctrine de la désuétude s'applique aux actes unilatéraux, elle ne
pourrait s'appliquer au cas d’une réserve formulée en 1974 et qui fait
depuis longtemps partie de la pratique du Gouvernement de l'Inde».

32. En ce qui concerne la seconde réserve dont l'Inde excipe en l'espèce,
à savoir celle relative aux traités multilatéraux, le Pakistan, dans le der-
nier état de son argumentation, indique qu'il

«ne fait pas valoir que la réserve ... est nulle ou inapplicable, ou
qu'elle ne peut lui être opposée. Cela ne lui est pas nécessaire. Cette
réserve est tout simplement dénuée de pertinence et le Pakistan ... se
fonde sur l'opinion que la Cour a exprimée au sujet de la réserve
relative aux traités multilatéraux dans l'affaire du Nicaragua.»

Il précise à cet égard qu'il

«peut se dispenser d’invoquer la Charte pour fonder sa requête,
puisque celle-ci repose en réalité sur des considérations relevant du
droit international coutumier. Le fait que ce dernier trouve son
expression dans la Charte n’enléve rien de sa force au moyen du
Pakistan.»

33. Pour sa part, l’Inde, dans le dernier état de son argumentation,
rejette les thèses pakistanaises en indiquant que:

«Même si, comme le prétend à présent le Pakistan, la requête a
pour fondement le droit international coutumier, la réserve de l’Inde

20
INCIDENT AERIEN (ARRÊT) 29

relative aux traités multilatéraux s’applique chaque fois que sont
invoqués des moyens qui, en dernière analyse, se fondent sur la
Charte des Nations Unies.»

*

34. La Cour examinera tout d’abord la réserve contenue à l’alinéa 2)
du premier paragraphe de la déclaration de l’Inde, à savoir la réserve
Commonwealth.

35. A cet égard, la Cour se penchera en premier lieu sur l'argument du
Pakistan selon lequel il s’agit là d’une réserve extra-statutaire ne corres-
pondant pas aux conditions prévues au paragraphe 3 de l’article 36 du
Statut. D'après le Pakistan, cette réserve ne lui serait ni applicable ni
opposable en l'espèce, faute d’acceptation.

36. Sur ce point, la Cour commencera par rappeler que sa juridiction
«n'existe que dans les termes où elle a été acceptée» (Phosphates du
Maroc, arrêt, 1938, C.P.J. I. série AIB n° 74, p. 23). Ainsi que la Cour l’a
souligné en l'affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique):

«[ljes déclarations d'acceptation de la juridiction obligatoire de la
Cour sont des engagements facultatifs, de caractère unilatéral, que
les Etats ont toute liberté de souscrire ou de ne pas souscrire. L'Etat
est libre en outre soit de faire une déclaration sans condition et sans
limite de durée, soit de l’assortir de conditions ou de réserves.»
(C.LJ. Recueil 1984, p. 418, par. 59.)

37. La Cour relèvera au demeurant que le paragraphe 3 de l’article 36
de son Statut n’a jamais été regardé comme fixant de manière exhaustive
les conditions sous lesquelles des déclarations pouvaient être faites. Dès
1928, l'Assemblée de la Société des Nations, dans une résolution adoptée
au sujet de «la clause facultative de l’article 36 du Statut de la Cour per-
manente de Justice internationale», avait

«attir[é] une fois de plus l'attention sur la possibilité offerte, par les
termes mêmes dudit texte, aux Etats qui ne croient pas pouvoir y
adhérer purement et simplement, de le faire moyennant des réserves
propres à limiter la portée de leurs engagements, soit quant à leur
durée, soit quant à leur étendue»,

tout en précisant ce qui suit:

«les réserves concevables peuvent porter, d’une manière générale,
sur certains aspects de n'importe quel différend ou, d’une manière
spéciale, sur certaines catégories ou listes de différends, et ... il est
d’ailleurs loisible de combiner ces divers genres de réserves» (résolu-
tion adoptée le 26 septembre 1928).

Par ailleurs, à l’occasion de la rédaction du Statut de la présente Cour, la

21
INCIDENT AÉRIEN (ARRÊT) 30

faculté pour un Etat d’assortir sa déclaration de réserves a été confirmée,
et il a même été jugé inutile de préciser sur ce point les termes du para-
graphe 3 de l'article 36 du Statut:

«La question des réserves appelle une remarque. On sait que
l'article 36 a constamment été interprété dans le passé comme per-
mettant aux Etats acceptant la compétence de la Cour d’accompa-
gner cette déclaration de réserves. Le sous-comité a considéré cette
interprétation comme désormais fixée. Il a, en conséquence, jugé
superflu de modifier l'alinéa 3 de l’article 36 en y mentionnant
expressément la faculté pour les Etats de formuler des réserves.»
(Compte rendu du sous-comité D et du comité 1 de la commission
IV sur l’article 36 du Statut de la Cour internationale de Justice,
31 mai 1945, CNUOI, vol. XIII, p. 564.)

38. La Cour observera que cette faculté a été reconnue dans la pra-
tique des Etats, qui assortissent leurs déclarations d'acceptation de la juri-
diction de la Cour, faites conformément au paragraphe 2 de l’article 36
du Statut, de réserves leur permettant de déterminer l’«étendue de [cette]
acceptation» (Compétence en matière de pêcheries (Espagne c. Canada),
compétence de la Cour, arrêt, C.L.J. Recueil 1998, p. 453, par. 44). Aussi
bien un certain nombre d’Etats membres du Commonwealth ont-ils
depuis 1929 formulé des réserves concernant les autres Etats membres du
Commonwealth et de telles réserves sont-elles présentes à l'heure actuelle
dans les déclarations de huit de ces Etats.

39. Pour l'ensemble des motifs qui précèdent, la Cour ne saurait
accepter argument du Pakistan selon lequel une réserve telle que la
réserve Commonwealth de l'Inde pourrait être considérée comme «extra-
statutaire», car excédant les prévisions du paragraphe 3 de l’article 36
du Statut. Elle n'a donc pas à poursuivre l'examen de la question des
réserves extra-statutaires.

40. La Cour ne saurait davantage accepter l'argument du Pakistan
selon lequel la réserve indienne en question serait un acte discriminatoire
constitutif d'abus de droit au motif que cette réserve aurait pour seule fin
d'empêcher le Pakistan d'engager une action contre l'Inde devant la
Cour. Elle constatera tout d’abord que ladite réserve vise en termes géné-
raux les Etats membres ou anciens membres du Commonwealth. Elle
ajoutera que, comme elle l’a rappelé aux paragraphes 36 à 39 ci-dessus,
les Etats sont en tout état de cause libres de limiter la portée qu'ils enten-
dent donner ratione personae à leur acceptation de la juridiction obliga-
toire de la Cour.

41. La Cour se penchera en second lieu sur l'argument du Pakistan
selon lequel la réserve Commonwealth serait frappée de caducité, les
membres du Commonwealth de nations n'étant plus unis par une com-
mune allégeance à la Couronne, et les modes de règlement des différends
originellement envisagés n'ayant pas vu le jour.

42. La Cour rappellera à titre liminaire que toute déclaration «doit
être interprétée telle qu'elle se présente, en tenant compte des mots effec-

22
INCIDENT AÉRIEN (ARRÊT) 31

tivement employés» (Anglo-lranian Oil Co., exception préliminaire, arrêt,
CLS. Recueil 1952, p. 105) et que toute réserve doit être appliquée «telle
qu'elle est» (Certains emprunts norvégiens, arrêt, C.LJ. Recueil 1957,
p. 27). En outre, comme la Cour l’a indiqué en l’affaire de la Compétence
en matière de pêcheries (Espagne c. Canada), elle

«interprète ... les termes pertinents d’une déclaration, y compris les
réserves qui y figurent, d’une manière naturelle et raisonnable, en
tenant dûment compte de l'intention de l'Etat concerné à l’époque
où ce dernier a accepté la juridiction obligatoire de la Cour» (C.J.
Recueil 1998, p. 454, par. 49).

43. Les quatre déclarations par lesquelles l’Inde, depuis son indépen-
dance en 1947, a accepté la juridiction obligatoire de la Cour ont toutes
comporté une réserve Commonwealth. Dans sa dernière formulation,
celle du 18 septembre 1974, la réserve a été modifiée à l'effet de viser «les
différends avec le gouvernement d’un Etat qui est ou a été membre du
Commonwealth de nations».

44. Certes, les raisons historiques qui ont expliqué à l’origine l’appari-
tion de la réserve Commonwealth dans les déclarations de certains Etats
faites en vertu de la clause facultative ont pu évoluer ou disparaître. Tou-
tefois, de telles considérations ne sauraient prévaloir sur l'intention d'un
Etat déclarant, telle qu’elle trouve son expression dans le texte même de
sa déclaration. L’Inde a indiqué à plusieurs reprises qu’elle souhaitait
limiter de cette manière la portée ratione personae de son acceptation de
la juridiction de la Cour. Quelles qu’aient pu être Jes raisons de cette limi-
tation, celle-ci s'impose à la Cour.

45. Le Pakistan fait par ailleurs valoir, à titre subsidiaire, que dans le
cas où la réserve en question devrait être tenue pour valide, l'Inde serait
en tout état de cause empêchée de l’invoquer à son encontre par le jeu de
Pestoppel. A cette fin, il s’est référé à l’article 1 de l'accord de Simla, dont
le paragraphe 11) dispose notamment que

«{ljes deux pays sont résolus à régler leurs différends de façon paci-
fique par voie de négociations bilatérales, ou par tous autres moyens
pacifiques dont ils pourront convenir...».

La Cour voit dans cette disposition un engagement, en termes généraux,
des deux Etats de régler leurs différends de manière pacifique par les
moyens qu'ils conviendront de choisir d’un commun accord. Ladite dis-
position ne modifie en rien les règles particulières qui régissent le recours
à chacun de ces moyens, y compris le règlement judiciaire. Aussi la Cour
ne saurait-elle interpréter l'engagement en question comme interdisant à
l'Inde de se prévaloir, en la présente instance, de la réserve Commonwealth
contenue dans sa déclaration.

23
INCIDENT AÉRIEN (ARRÊT) 32

La Cour ne peut donc accueillir l’argument tiré en l'espèce de l’estop-
pel.

*

46. Il ressort de ce qui précéde que la réserve Commonwealth, conte-
nue à l'alinéa 2) du premier paragraphe de la déclaration indienne du
18 septembre 1974, peut être valablement invoquée en l'espèce. Le Pakis-
tan «[étant] ... membre du Commonwealth de nations», la Cour conclut
qu'elle n’a pas compétence pour connaître de la requête sur la base du
paragraphe 2 de l'article 36 du Statut. La Cour n’a partant pas à exa-
miner l'exception tirée par l'Inde de la réserve relative aux traités multi-
latéraux figurant à l'alinéa 7) du premier paragraphe de sa déclaration.

kx

47. Le Pakistan a enfin entendu fonder la compétence de la Cour sur le
paragraphe | de l’article 36 du Statut. Il a indiqué ce qui suit dans son
mémoire :

«La compétence de la Cour internationale de Justice est fondée
également sur la disposition figurant au paragraphe 1 de l’article 36
du Statut de la Cour, où il est dit que: «La compétence de la Cour
s'étend à toutes les affaires que les parties lui soumettront, ainsi qu'à
tous les cas Spécialement prévus dans la Charte des Nations Unies ou
dans les traités et conventions en vigueur.» (Les italiques sont dans
le mémoire.) Ledit article du Statut doit se lire à la lumière de I’ar-
ticle 1, paragraphe |; de l’article 2. paragraphes 3 et 4; de l’article 33;
de l'article 36, paragraphe 3, et de Particle 92 de la Charte des
Nations Unies. Les obligations contractées aux termes de l’article 1
de l'accord entre l’Inde et le Pakistan relatif aux relations bilatérales
conclu le 2 juillet 1972, lequel dispose que «flles buts et principes de
la Charte des Nations Unies régiront les relations entre les deux
pays», constituent une réaffirmation de cette base de compétence».

A l'audience, le conseil du Pakistan s’est exprimé ainsi:

«permettez-moi de rappeler très brièvement les deux bases de com-
pétence invoquées par le Pakistan: i) la clause facultative: ii) l’Acte
général. Je ne reprendrai pas l'argument selon lequel la Cour a com-
pétence en vertu du paragraphe 1 de l’article 36, s’agissant d’un cas
spécialement prévu dans la Charte.»

48. La Cour observera que la Charte des Nations Unies ne contient
aucune clause spécifique conférant, par elle-même, juridiction obligatoire
à la Cour. Aucune clause de ce type ne figure, en particulier, au para-
graphe | de l'article |, aux paragraphes 3 et 4 de l’article 2, à l'article 33,
au paragraphe 3 de l’article 36 et à l’article 92 de la Charte, invoqués par
le Pakistan.

24
INCIDENT AERIEN (ARRÊT) 33

49. Le Pakistan a également invoqué l’article 1 de l'accord de Simla,
qui prévoit que

«le Gouvernement de l’Inde et le Gouvernement du Pakistan sont
convenus de ce qui suit:

i) les buts et principes de la Charte des Nations Unies régiront les
relations entre les deux pays».

Cette disposition correspond a un engagement que les deux Etats ont pris
de respecter les buts et principes de la Charte dans leurs relations mu-
tuelles. Elle n'emporte comme telle aucune obligation de l’Inde et du
Pakistan de soumettre leurs différends à la Cour.

50. La Cour n’a par suite pas compétence pour connaître de la requête
sur la base du paragraphe 1 de l’article 36 du Statut.

%
* *

51. La Cour entend enfin rappeler que

«{i]l existe une distinction fondamentale entre l'acceptation par un
Etat de la juridiction de la Cour et la compatibilité de certains actes
avec le droit international... Que les Etats acceptent ou non la juri-
diction de la Cour, ils demeurent en tout état de cause responsables
des actes portant atteinte aux droits d’autres Etats qui leur seraient
imputables. » (Compétence en matière de pêcheries ( Espagne c. Cana-
da), compétence de la Cour, arrêt, C.LJ. Recueil 1998, p. 456, par.
55-56.)

52. Comme la Cour permanente de Justice internationale avait déjà eu
l'occasion de le faire observer en 1929, et comme la présente Cour l’a
réaffirmé,

«le règlement judiciaire des conflits internationaux, en vue duquel la
Cour est instituée, n’est qu’un succédané au règlement direct et
amiable de ces confits entre les parties; ... dès lors, il appartient à la
Cour de faciliter, dans toute la mesure compatible avec son Statut,
pareil règlement direct et amiable» (Zones franches de la Haute-
Savoie et du Pays de Gex, ordonnance du 19 août 1929, C.P.J.L série
À n° 22, p. 13; voir aussi Différend territorial (Burkina Faso! Répu-
blique du Mali), C.LJ. Recueil 1986, p. 577, par. 46, et Passage par
le Grand-Belt (Finlande c. Danemark), C.LJ. Recueil 1991, p. 20).

53. L'absence de juridiction de la Cour ne dispense pas les Etats de
leur obligation de régler leurs différends par des moyens pacifiques. Le
choix de ces moyens appartient certes aux parties conformément à
l'article 33 de la Charte des Nations Unies. Mais elles n’en sont pas
moins tenues de rechercher un tel règlement, et de le faire de bonne foi
conformément au paragraphe 2 de l’article 2 de la Charte.

54. En ce qui concerne l'Inde et le Pakistan, cette obligation a été pré-

25
INCIDENT AERIEN (ARRET) 34

cisée par l'accord conclu a Simla le 2 juillet 1972 selon lequel «Les deux
pays sont résolus à régler leurs différends de façon pacifique par voie de
négociations bilatérales ou par tous autres moyens pacifiques dont ils
pourront convenir.» En outre, par la déclaration de Lahore du 21 février
1999, «la détermination des deux pays de mettre en œuvre accord de
Simla» a été réaffirmée.

55. Aussi la Cour entend-elle rappeler aux Parties l'obligation qu’elles
ont de régler par des moyens pacifiques leurs différends, et en particulier
le différend né de l'incident aérien du 10 août 1999, conformément aux
engagements auxquels elles ont souscrit (cf. Compétence en matière de
pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, CLJ.
Recueil 1998, p. 456, par. 56).

56. Par ces motifs,

La Cour,

Par quatorze voix contre deux,

Dit qu'elle n’a pas compétence pour connaître de la requête déposée
par la République islamique du Pakistan le 21 septembre 1999.

POUR: M. Guillaume, président; M. Shi, vice-président: MM. Oda, Bedjaoui,
Ranjeva, Herczegh, Fleischhauer, Koroma, Vereshchetin, M™ Higgins,
MM. Parra-Aranguren, Kooïjmans. Buergenthal, juges: M. Reddy, juge
ad hoc:

CONTRE: M. Al-Khasawneh, juge: M. Pirzada, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt et un juin deux mille, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République islamique du Pakis-
tan et au Gouvernement de la République de l'Inde.

Le président,
{Signé} Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

MM. Oba et Koroma, juges, et M. REDDY, juge ad hoc, joignent à
l'arrêt les exposés de leur opinion individuelle.

26
INCIDENT AERIEN (ARRÊT) 35

M. AL-KHASAWNEH, juge, et M. PIRZADA, juge ad hoc, joignent à l'arrêt
les exposés de leur opinion dissidente.

(Paraphé) G.G.
(Paraphé) Ph.C.

27
